Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Claims 1-10 are pending.  Claims 2-8 are the subject of this NON-FINAL Office Action.  Claims 1 and 9-10 are withdrawn.  This is the first action on the merits.

Election/Restrictions
Applicant’s election of Group II (claims 2-8) without traverse in the Reply filed 01/20/2022 is acknowledged.  
Thus, claims 1 and 9-10 are withdrawn pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 
Thus, the requirement for election of species is hereby made FINAL.

Claim Rejection - 35 USC § 112(d) – Failure to Further Limit/Improper Dependent Claim
The following is a quotation of 35 U.S.C. 112(d):

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  
Claim 3 is dependent on claim 2 and repeats the language of claim 2 (wherein the alkali is capable of maintaining the pH of the reagent from pH 12 to pH 13.8).  Thus, claim 3 fails to further limit claim 2.
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent;

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of the application for patent in the United States.

Claims 2-6 and 8 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by DUTHI (US 2014/0255272).
See MPEP § 2111.02(II).  The body of independent claim 2 only set forth a composition/reagent comprising any generic alkali, and a glycerol is at a concentration from 10% to 25%.  The alkali must be merely “capable of maintaining the pH of the reagent from pH 12 to pH 13.8,” which encompasses all alkali/bases.  See e.g. DUTHIE, paras. 0029, 0031.
As to claim 6, DUTHIE teaches NaOH (paras. 0027, 0033).
As to claim 6, DUTHIE teaches detergents (para. 0029).

Claim Rejection - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over DUTHIE, in view of WO 2014/018195.
It would have been prima facie obvious to a person of ordinary skill in the art and common sense before effective filing to apply familiar contaminant controls in nucleic acid lysis such as PVP to the lysis solutions of DUTHIE to reduce contaminant interference with downstream assays with a reasonable expectation of success.  
	As to claim 2, DUTHIE teaches the elements of this claims as explained above.
	DUTHIE does not explicitly teach PVP.
	However, WO 2014/018195 demonstrates that PVP was regularly used with success in extraction solutions to prevent unwanted contamination (paras. 0041-43).  
In summary, it would have been prima facie obvious to a person of ordinary skill in the art before effective filing to apply familiar PVP to familiar solutions to achieve known results with a reasonable expectation of success.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON PRIEST whose telephone number is (571) 270-1095.  The examiner can normally be reached on Monday-Friday 10am-6pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/AARON A PRIEST/Primary Examiner, Art Unit 1637